Determination unanimously confirmed and petition dismissed, without costs. Memorandum: The record contains substantial evidence in support of the determination that petitioner, a nurse’s aide, abused an el*1011derly patient under her care by causing injuries to the patient’s face and left hand (see, Public Health Law § 2803-d; 10 NYCRR 81.1 [a]; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). Hearsay evidence was admissible and properly considered at the hearing (see, People ex rel. Vega v Smith, 66 NY2d 130; Public Health Law § 2803-d [3]; 10 NYCRR 81.4 [c]), as was the testimony that petitioner admitted the charge to a department investigator and a nursing home employee. The penalty of $450 was less than the maximum (Public Health Law § 2803-d [7]; § 12; 10 NYCRR 81.7 [a]) and was not so disproportionate to the offense as to constitute an abuse of discretion (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233; Matter of Welch v Weinstein, 114 AD2d 463). We have considered petitioner’s remaining claims and find them without merit. (Article 78 proceeding transferred by order of Supreme Court, Erie County, Cook, J.) Present—Dillon, P. J., Denman, Green, O’Donnell and Schnepp, JJ.